
	
		III
		111th CONGRESS
		1st Session
		S. RES. 162
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2009
			Mr. Feingold (for
			 himself, Mr. Cardin,
			 Mr. Udall of Colorado, and
			 Mr. Burris) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recommending that the Langston Golf Course,
		  located in northeast Washington, DC and owned by the National Park Service, be
		  recognized for its important legacy and contributions to African-American golf
		  history, and for other purposes.
	
	
		Whereas the Langston Golf Course was designated for
			 construction by the Department of the Interior in the 1930s as a safe and
			 expanded recreational facility for the local and national African-American
			 communities;
		Whereas Langston Golf Course was named for John Mercer
			 Langston, the first African-American Representative elected to Congress from
			 the Commonwealth of Virginia, and who also was a founder of the Howard
			 University School of Law;
		Whereas the Langston Golf Course is believed to be the
			 first regulation course in the United States to be built almost entirely on a
			 refuse landfill;
		Whereas Langston Golf Course has been placed on the
			 National Register of Historic Places, and the Capital City Open golf tournament
			 has made Langston Golf Course its home for the past 40 years;
		Whereas the first American-born golf professional of
			 African-American ancestry was John Shippen, who was born circa 1878 in the
			 Anacostia area of Washington, DC, placed fifth in the second United States Open
			 golf tournament in 1896 when he was 16 years old, and helped found the Capitol
			 City Golf Club in 1925;
		Whereas the Capitol City Golf Club, eventually renamed the
			 Royal Golf Club and Wake Robin Women’s Club, historically has promoted a safe
			 golf facility for African Americans in Washington, DC, especially during an era
			 when few facilities were available, and these 2 clubs remain the oldest
			 African-American golf clubs in the United States;
		Whereas the Langston facility continues to provide
			 important recreational outlets, instructional forums, and a safe haven
			 center for the enhancement of the lives of Washington, DC's inner-city
			 youth;
		Whereas the Langston Golf Course and related recreational
			 facilities provide a home for the Nation’s important minority youth
			 First Tee golf instruction and recreational program in
			 Washington, DC;
		Whereas Langston Golf Course's operations and its related
			 facilities seek to increase course-based educational opportunities under the
			 auspices of the National Park Service for persons under 18 years of age,
			 particularly those from populations of the inner-city and historically
			 underrepresented among visitors to units of the National Park System;
		Whereas the preservation and ecologically-balanced
			 enhancements via future public and private funding for the lands making up the
			 212 acres of the Langston Golf Course will benefit the National Park System’s
			 Environmental Leadership projects program, the Anacostia River Watershed, the
			 city of Washington, and the entire Washington, DC metropolitan area;
		Whereas Federal funds for enhancements to the Langston
			 Golf Course have perennially been promised but rarely provided, even after the
			 designation of Langston Golf Course as a Legacy Project for the 21st
			 Century, and after significant private funding and contributions were
			 committed and provided; and
		Whereas the Langston Golf Course and related recreational
			 facilities traditionally have provided additional quality of life value to all
			 residents of Washington, DC, and will do more so once upgraded to meet its
			 obvious athletic and historical promise: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)Langston Golf
			 Course, its general management, and the Royal Golf and Wake Robin Golf Clubs
			 are to be commended for their historical and ongoing contributions to the local
			 Washington, DC community and the Nation;
			(2)the Director of
			 the National Park Service and the Secretary of the Interior should give
			 appropriate consideration to the future budget needs of this important park in
			 the National Park System that is a historical site, recreational facility, and
			 educational center; and
			(3)the Secretary of
			 the Senate should transmit an enrolled copy of this resolution to the general
			 manager of the Langston Golf Course.
			
